DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Ragusa on 06/10/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 15, line 8, “the valve disk” has been replaced with –the at least one valve disk--.
Claim 17, line 2, “supporting ring” has been replaced with –support ring--.
Claim 21, line 8, “the valve disk” has been replaced with –the at least one valve disk--.
Claim 22, line 8, “the valve disk” has been replaced with –the at least one valve disk--.

	The above amendments to claims 15, 17, 21, and 22 have been made to overcome clarity issues.

Allowable Subject Matter
Claims 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Kato et al. (US 5085300) and Hymans et al. (US 3001419) were considered most pertinent to applicant's disclosure.  
Kato et al. disclose a damping valve comprising: a damping valve body (15) comprising at least one through-channel (19) having an outlet cross section; at least one valve disk (25a) at least partially covering the outlet cross section; at least two springs (26a, 26) constructed to preload the at least one valve disk, each of the at least two springs comprising a support ring (center portion of the springs), the support rings disposed on top of each other in the installed positon (as seen in fig. 10); the at least two springs (26, 26a) being layered in the same orientation to be facing in the same direction with respect to the valve disk (as seen in fig. 10); and each spring having a protrusion (54) adjacent its outer edge, the protrusion being received in a recess of the adjacent spring (as seen in fig. 10, the protrusion of 26 is received in a recess of 26a).
Kato et al. do not disclose wherein the two springs are star springs and comprise a plurality of radial spring arms; and an anti-rotation element preventing the adjacent star springs from rotating with respect to each other in an assembled position.
Hymans et al. teach a damper including leaf spring (18) to provide a biasing force similar to Kato et al, wherein the spring is a star spring comprising a plurality of radial spring arms (24). 
However, neither Kato et al. not Hymans et al. further disclose an anti-rotation element preventing the adjacent star springs from rotating with respect to each other in an assembled position; and wherein the anti-rotation element is formed by at least one weld, by a fixing pin which passes through the support rings, or by a fixing sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753